Title: Enclosure: Pierre Samuel Du Pont de Nemours’s Notes on the Encouragement of American Manufactures, [ca. 31 March 1816]
From: Du Pont de Nemours, Pierre Samuel
To: 


            
              ca. 31 Mar. 1816
            
            Observations Sommaires Sur l’utilité des Encouragemens à donner aux Manufactures Américaines
            
            Pour juger quels sont les intérêts que l’on recommande au Congrès, en l’exhortant à donner un grand appui aux Manufactures Américaines, il faut s’être occupé de la Science  des Valeurs, et considérer de quoi elles sont composées.
            La Valeur des Marchandises manufacturées est formée de l’Addition de plusieurs Valeurs.
            1o Celle de la Matière première.—Pour les deux principales Manufactures de l’Amérique, celle des Etoffes de laine et celle des Etoffes de Coton, la Matière première est en totalité Américaine: tout ce qui en sera employé le sera au profit de l’Agriculture des Etats unis; et l’Education des Bêtes à laine peut donner des gains immenses aux Etats de l’ouest.
            2o la Valeur des gages ou Salaires des Ouvriers.—C’est la plus considérable de toutes les dépenses de Manufactures. Elle est payée tous les jours; et tous les jours les ouvriers en consomment le prix en pain, Viande, beurre, œufs, lait, fromages, dindons, poulets, légumes et boissons. Toutes ces choses sont vendues par les Fermiers; et toutes ces dépenses au profit de l’Agriculture sont payées comptant, sans fraix de Commission ni de transport, sans dangers de Mer, ni de Corsaires.
            3o Le Surplus consiste dans l’Intérêt des Capitaux et les gains ou Salaires dûs aux peines et au travail des Entrepreneurs. Ces deux derniers Articles se confondent ordinairement. Ils passent rarement quinze pour cent du prix de la Marchandise, et sont souvent bornés à dix. D’ici à long-tems, ils ne s’élèveront même pas à ce taux, la concurrence Anglaise est trop puissante.
            Il résulte de cet examen du prix des Etoffes Américaines qu’il y en a quatre-Vingt dix ou au moins quatre-vingt cinq pour cent en encouragement direct donné à l’Agriculture.
            Et dix à quinze pour cent au plus constituant le profit ou les Salaires—du travail des Entrepreneurs Manufacturiers, et comprenant l’intérêt de leurs avances.
            
            La question pour les Législateurs se réduit donc à dire: “Voulez-Vous donner à l’Industrie Nationale en général un Encouragement qui se partagera, Savoir: quatre-Vingt dix ou au moins quatre-Vingt cinq sur cent, en faveur de l’Agriculture; et seulement dix ou au plus quinze au profit des hommes Industrieux?”
            Ces hommes industrieux font de la partie qui leur revient dans le prix de leurs Etoffes, ou d’abord des consommations qu’ils achètent aussi à l’Agriculture, ou et ensuite des improvemens des Améliorations, des extensions à ce genre d’entreprises dont le produit se partagera toujours dans la même proportion, quatre-Vingt dix ou quatre-Vingt cinq pour les Cultivateurs; dix ou quinze pour les Manufacturiers. Et dans les improvemens même il y a toujours une grande depense en Salaires d’ouvriers qui passe tout de Suite en consommations au profit divers de l’Agriculture. 
            Cette marche peut continuer jusqu’à ce que l’Amérique soit partout, complettement et de tous points, parfaitement cultiveé. Il y en a au moins pour Six cents ans; et plus vraisemblablement le Rêgne de la prospérité et de la Population croissante dans les Etats unis sera le Rêgne de Mille ans.
            Les heureuses mœurs de cette sage Nation font qu’aucune Entreprise n’y a lieu comme en Europe, au détriment des autres; bien au contraire, toutes S’y entr’aident. L’ingénieuse invention des Banques fait que les Capitaux ne manquent pas, et qu’ils y profitent même avant d’être créés. On est convenu tacitement de se faire au moyen des Banques un crédit mutuel, jusqu’à ce que la chose à mettre en activité y soit parvenue, et qu’elle ait donné les moyens de Se payer elle-même. Il y a peu de pertes, et l’on ne doit les envisager que comme une légère prime d’assurance pour un si grand bien.
            Ces Considérations ne regardent que les Richesses, l’abondance, et la prospérité intérieures.
            Mais le noble intérêt de l’Indépendance Nationale, celui de ne pas donner à l’Agriculture et à l’Industrie d’une autre Nation ambitieuse, Tyrannique, et jalouse, les moyens d’envoyer et d’entretenir des Armées de Mercenaires dans nos Campagnes, pour les dévaster, dans nos Villes pour les brûler, chez nos Femmes pour les insulter, est d’une bien plus haute importance pour des hommes fiers et libres, pour des Républicains.
          